Case 2:21-mb-08066-JZB Document1 Filed 03/23/21 Page 1 of 10

 

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of.
SUBJECT PARCEL: One USPS Priority Mail
Peers are pearing USPS tracking number SEARCH WARRANT
, addressed to “Muncy, 872 - 4
Summer Rd., Greenwood, IN 46143,” with a Case Number: 4) { - Ololo WY
return address of “J.C. 1636 W. Culver St., Phx,
AZ 85007.” It is a white Priority Mail Express
envelope; weighing approximately 10.3 ounces;
postmarked March 19, 2021; and bearing 26.35 in
postage.

TO; ANDREW MCCLAMROCK and any Authorized Officer of the United States
Affidavit having been made before me by Affiant, Andrew MeClamrock, UNITED STATES POSTAL
INSPECTOR, on the premises known as:

SUBJECT PARCEL: SUBJECT PARCEL: One USPS Priority Mail Express parcel bearing USPS tracking
number EJ663052561US, addressed to “Muncy, 872 Summer Rd., Greenwood, IN 46143,” with a return
address of “J.C. 1636 W. Culver St., Phx, AZ 85007.” It is a white Priority Mail Express envelope; weighing
approximately 10.3 ounces; postmarked March 19, 2021; and bearing 26,35 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 21, UNITED
STATES CODE, SECTIONS 841 (a)(1), 843(b) and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

YOU ARE HEREBY COMMANDED to search on or before ¢ C9 ~ A \ (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

3 -Q3-{ C o ; Uy O. Moe at Phoenix, Arizona

Date and Time Issued \ City and State

 

HONORABLE JOHN Z, BOYLE
UNITED STATES MAGISTRATE JUDGE ¢

Name and Title of Judicial Officer Signature of Judi er

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 2 of 10

 

 

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:
SUBJECT PARCEL: One USPS Priority Mail

Express parcel bearing USPS tracking number APPLICATION AND AFFIDAVIT
EJ663052561US, addressed to “Muncy, 872 FOR SEARCH WARRANT
Summer Rd., Greenwood, IN 46143,” with a return Case Number: oO ~ sO (o PUD

address of “J.C. 1636 W. Culver St, Phx, AZ
85007.” It is a white Priority Mail Express
envelope; weighing approximately 10.3 ounces;
postmarked March 19, 2021; and bearing 26.35 in
postage.

I], ANDREW MCCLAMROCK, being duly sworn, depose and state as follows:
Tama UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL: SUBJECT PARCEL; One USPS Priority Mail Express parcel bearing USPS tracking
number FJ663052561US, addressed to “Muncy, 872 Summer Rd., Greenwood, IN 46143,” with a return
address of “ILC. 1636 W. Culver St., Phx, AZ 85007.” It is a white Priority Mail Express envelope; weighing
approximately 10.3 ounces; postmarked March 19, 2021; and bearing 26.35 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S, CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 21, United States Code, Sections 841(a)(1), 843(b) and 846, The facts to support the issuance
of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF ANDREW MCCLAMROCK, WHICH IS MADE A PART HEREOP.

Authorized by AUSA Brandon M. Brown ®8ANO° ‘sieoitis

NBROWN fier

Anca Week bamrsck

Signature of Affiant- ANDREW MCCLAMROCK

£
35 -J3 ~ al Cd dy Or WA k at Phoenix, Arizona

Sworn telephonically, and subscribed electronically

 

 

 

Date \ City and State
HONORABLE JOHN Z. BOYLE <] 6
UNITED STATES MAGISTRATE JUDGE __

 

 

Name and Title of Judicial Officer Signature‘of Judicial Officer

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 3 of 10

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Andrew McClamrock, being duly sworn, hereby depose and state as follows:

1. I am a United States Postal Inspector and have been so employed since
August 2015. I completed a twelve-week basic training course in Potomac, Maryland,
which included training in the investigation of narcotics trafficking via the United States
Mail. I am currently assigned to the Phoenix Division, specifically to the Prohibited
Mailings Narcotics Team (PMNT) in Arizona, which is responsible for investigating
narcotics violations involving the United States Mail. My responsibilities include the
detection and prevention of the transportation of controlled substances through the U.S.
Mail. Part of my training as a Postal Inspector included narcotics investigative
techniques, chemical field-testing, and training in the identification and detection of
controlled substances being transported in the U.S. Mail.

2. I have assisted on narcotics investigations of individuals for violations of
Title 21, United States Code, Sections 841(a)(1) - Possession with Intent to Distribute a
Controlled Substance, 843(b) - Use of a Communication Facility to Facilitate the
Distribution of a Controlled Substance, and 846 - Conspiracy to Possess with Intent to
Distribute a Controlled Substance. The facts and information contained in this Affidavit
are based on my training and experience, or that of other Postal Inspectors and law
enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search warrant for

one United States Postal Service (USPS) Priority Mail Express parcel (hereafter, referred

 
Case 2:21-mb-08066-JZB Document1 Filed 03/23/21 Page 4 of 10

to as the “SUBJECT PARCEL”). The SUBJECT PARCEL is believed to contain
controlled substances or proceeds from the sale of controlled substances.
4, The SUBJECT PARCEL is further described as follows:
a. SUBJECT PARCEL; One USPS Priority Mail Express parcel
bearing USPS tracking number EJ663052561US, addressed to “Muncy, 872
Summer Rd., Greenwood, IN 46143,” with a return address of “J.C. 1636 W.
Culver St., Phx, AZ 85007.” It is a white Priority Mail Express envelope;
weighing approximately 10.3 ounces; postmarked March 19, 2021; and bearing
26.35 in postage (hereinafter the SUBJECT PARCEL).
BACKGROUND
5. From my training and experience, as well as the training and experience of
other Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently
used to transport controlled substances and/or proceeds from the sale of controlled
substances to areas throughout the United States. I also know that drug traffickers prefer
mail/delivery services such as Priority Mail Express and Priority Mail because of their
reliability and the ability to track the article’s progress to the intended delivery point.
When a drug trafficker learns that a mailed article has not arrived as scheduled, he/she
becomes suspicious of any delayed attempt to deliver the item.
6. Based on my training and experience regarding Priority Mail Express
operations, I am aware that the Priority Mail Express service was designed primarily to
fit the needs of businesses by providing overnight delivery for time-sensitive materials.

Moreover, based on my training and experience, | am aware that business mailings often:

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 5 of 10

(a) contain typewritten labels; (b) are addressed to and/or from a business; (c) are
contained within flat cardboard mailers; and (c) weigh less than eight ounces. In
addition, corporate charge accounts were developed by the United States Postal Service
to avoid time-consuming cash payments by businesses for business mailings.

7, Based on my training and experience, I am aware that the Priority Mail
service was created as a less expensive alternative to Priority Mail Express overnight
delivery, but designed to provide quicker, more reliable service than standard First Class
Mail. Whereas a customer mailing an article via Priority Mai! Express expects next-day
service, a customer who mails an article via Priority Mail can expect two-to-three-day
delivery service. The USPS also provides a tracking service though a USPS tracking
number, which allows the customer to track the parcel and confirm delivery.

8. Based on my training and experience regarding Priority Mail operations, I
am aware that the majority of Priority Mail mailings are business mailings. Businesses
have found that Priority Mail is a significantly less expensive method of mailing than
Priority Mail Express, particularly when next-day service is not a requirement. I also
know that, similar to Priority Mail Express, Priority Mail business mailings tend to be
smaller, lighter mailings, and on average, weigh less than two pounds. Examples of the
typical types of business mailings conducted via Priority Mail include books, clothing,
pharmaceuticals, and consumer goods purchased from online retailers.

9. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations

relating to the mailing of controlled substances and proceeds from the sale of controlled

 
Case 2:21-mb-08066-JZB Document1 Filed 03/23/21 Page 6 of 10

substances, I am aware that the State of Arizona is a source location for controlled
substances based on its close proximity to the border between the United States and
Mexico. As such, controlled substances are frequently transported from Arizona via
USPS, and proceeds from the sale of controlled substances are frequently returned to
Arizona via USPS.

10. Based on my training and experience regarding the use of Priority Mail
Express and Priority Mail to transport controlled substances and/or the proceeds from the
sale of controlled substances, I am aware these parcels usually contain some or all of the
following characteristics:

a. The parcel contains a label with handwritten address information and is
addressed from one individual to another individual;

b. The handwritten label on the parcel does not contain a business account
number, thereby indicating that the sender likely paid cash;

c. The parcel is heavier than the typical mailing, often weighing more than
eight ounces for Express Mail, and two pounds for Priority Mail; and

d. The parcel either: (a) was destined for an area known to be a frequent
destination point for controlled substances, having been mailed from an
area known to be a source area for controlled substances; or (b)
originated from an area known to be a frequent origination point for
proceeds from the sale of controlled substances, having been mailed to
an area known to be a destination area for proceeds from the sale of

controlled substances

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 7 of 10

11. Priority Mail Express and Priority Mail parcels found to meet any or all of
the characteristics described above are often further scrutinized by Postal Inspectors
through address verifications and an examination by a trained narcotics detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCELS

12. On March 19, 2021, your Affiant was alerted to a suspicious parcel at the
Phoenix Processing and Distribution Center (PDC) located in Phoenix, Arizona. On the
same day, Tempe Police Detective Patrick Shearan took possession of the parcel for
further investigation.

13. Upon physical examination of the SUBJECT PARCEL, the SUBJECT
PARCEL met some of the characteristics listed in Paragraph 10 above. The SUBJECT
PARCEL was addressed from one individual to another individual and bore handwritten
address label information, with no business account information. Also, the SUBJECT
PARCEL was mailed to an address in Indiana from an address in the State of Arizona.
Based on my training, experience, and the collective experiences related to me by other
Postal Inspectors on the PMNT who specialize in investigations relating to the mailing of
controlled substances and proceeds from the sale of controlled substances, | am aware
that the State of Arizona is frequently a source location for controlled substances that are
mailed to the State of Indiana, and that proceeds from the sale of controlled substances
are frequently returned to Arizona from Indiana via USPS.

14. A database query was conducted regarding the names and addresses for the
SUBJECT PARCELS in Consolidated Lead Evaluation and Reporting (CLEAR), a law

enforcement database accessible to your Affiant. CLEAR associates addresses and

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 8 of 10

telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15. Through the CLEAR database query, investigators learned that the delivery
address for the SUBJECT PARCEL was an existing deliverable address and several
people with the last name Muncy, are currently associated with the address, 872 Summer
Rd., Greenwood, IN 46143. The same database query revealed that the return address for
the SUBJECT PARCEL was an existing deliverable address, but no person with the
name or initials “J.C.” is currently associated with the address 1636 W. Culver St.,
Phoenix, AZ 85007.

16. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations
relating to the mailing of controlled substances, it is common for drug traffickers to use
names not associated, partial names, or names not currently associated with an address or
fictitious names, and addresses to evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCELS

17, On March 22, 2021, Tempe Police Department Canine Handler/Detective
Rick Page and his narcotics detecting canine “Keela” inspected the SUBJECT PARCEL
at the Tempe Police Department located in Tempe, Arizona. Detective Page advised at
approximately 7:10 a.m., “Keela” gave a positive alert to the SUBJECT PARCEL by
scratching at the parcel.

18, Detective Page described when “Keela” scratches at an item as she did,

“Keela” is exhibiting an “aggressive” alert that she has been trained to give. Detective

 
Case 2:21-mb-08066-JZB Document 1 Filed 03/23/21 Page 9 of 10

Page stated the “aggressive” alert given by “Kecela” indicates the presence, within the
SUBJECT PARCEL, of narcotics or a controlled substance, or currency, notes,
documents, or evidence bearing the presence of the odors of heroin, cocaine, marijuana,
and/or methamphetamine.

19. Detective Page advised that he is a Narcotics Detective with the City of
Tempe Police Department. Detective Page is currently assigned to the handling and care
of Tempe Police Department canine “Keela.” Detective Page has been a police officer
since 1994 and a K9 handler since 2003. During this time, Detective Page has had three
previous narcotic K9’s and “Keela” is the fourth drug detection dog Detective Page has
been the handler. “Keela” is a three-year-old Chocolate Labrador Retriever, who has
been working narcotics detection for the Tempe Police Department since June 2017,
“Keela” is currently certified through the National Police Canine Association (NPCA).
Detective Page and K9 “Keela” conduct on going proficiency training in the drug odors
for which “Keela” is certified. “Keela” is certified in the detection of the odors of heroin,
cocaine, marijuana, methamphetamine and their derivatives. Detective Page and K9
“Keela” have completed over 91 training hours in order to maintain proficiency in the
four listed drug odors.

\
MN

WW

 
Case 2:21-mb-08066-JZB Document1 Filed 03/23/21 Page 10 of 10

CONCLUSION
20. Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL described in Paragraph 4 above contains controlled substances or proceeds
from the sale of controlled substances, constituting evidence of violations of Title 21,
United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a Controlled
Substance), 843(b) (Use of a Communication Facility to Facilitate the Distribution of a

Controlled Substance) and 846 (Conspiracy to Distribute a Controlled Substance).

ANDREW MCCLAMROCK
United States Postal Inspector

 

Subscribed electronically and sworn telephonically on this a3 day of March 2021.

HONORABLE JOHN Z. BOYLE
United States Magistrate Judge

 

 

 
